Citation Nr: 0803872	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-40 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a right ankle fracture.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  In that rating decision, 
the RO granted service connection for the residuals of a 
right ankle fracture and assigned a noncompensable disability 
rating, effective from April 12, 2002.  The veteran's 
disagreement with the initial disability rating led to this 
appeal.  

In January 2008, the veteran testified from the RO at a 
videoconference hearing before the undersigned sitting in 
Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was last afforded a VA examination which 
addressed his residuals of a right ankle fracture in May 
2005.  In the veteran's January 2008 videoconference hearing, 
he advanced that his right ankle disability had increased in 
severity.  In this regard, the veteran testified that he had 
arthritis in his right ankle and pain on motion.  He also 
noted that he had instability of the right ankle.  According 
to the veteran, he had stumbling episodes approximately every 
other week.  The veteran further indicated that he had pain 
with driving and repetitive motion.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
current severity of his service-connected 
residuals of a right ankle fracture.  The 
claims folder must be made available to 
the examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported.  

The examiner should indicate whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the right ankle.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the right ankle 
is best characterized as moderately or 
markedly limited, as well as comment as to 
whether there is any ankylosis of the 
right ankle, malunion of the os calcis or 
astagalus, or astragalectomy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.  

2.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



